        Case 7:20-cv-02519-PMH Document 13 Filed 07/31/20 Page 1 of 15




Sheehan & Associates, P.C.
Spencer Sheehan
505 Northern Blvd Ste 311
Great Neck NY 11021-5101
Telephone: (516) 303-0552
Fax: (516) 234-7800
spencer@spencersheehan.com

Reese LLP
Michael R. Reese
100 W 93rd St Fl 16
New York NY 10025-7524
Telephone: (212) 643-0500
Fax: (212) 253-4272
mreese@reesellp.com

United States District Court
Southern District of New York                                   7:20-cv-02519-PMH

Kansas Gilleo, Jessica Nelson, individually and
on behalf of all others similarly situated,
                                  Plaintiffs,
                                                            First Amended Class Action
                    - against -
                                                                    Complaint
The J. M. Smucker Company,
                                  Defendant

       Plaintiffs by attorneys allege upon information and belief, except for allegations pertaining

to plaintiffs, which are based on personal knowledge:


       1.    The J. M. Smucker Company (“defendant”) manufactures, distributes, markets,

labels and sells caramel flavored syrup, under the Smucker's brand (“Product”).

       2.    The Product is available to consumers from retail and online stores of third-parties

and is sold in sizes including containers of 20 OZ.

       3.    The Product’s relevant front label representations include “Smucker's,” “Sundae

Syrup,” “Caramel Flavored Syrup” and pictures of the syrup on vanilla ice cream and a vanilla



                                                1
        Case 7:20-cv-02519-PMH Document 13 Filed 07/31/20 Page 2 of 15




milkshake.




       4.    Caramel is a type of confectionary product made from granulated sugar cooked until

it caramelizes, combined with butter, heavy cream and vanilla extract.

       5.    The type of caramel flavor depends on its intended usage, such that a caramel flavor




                                                2
          Case 7:20-cv-02519-PMH Document 13 Filed 07/31/20 Page 3 of 15




may have more than one recognizable flavoring notes, i.e., “buttery,” “maple” and/or “vanilla.”1

        6.      The Product’s caramel flavor is shown by its front label images showing its use as

an addition to vanilla ice cream and a vanilla milkshake.

        7.      Vanilla is known for its ability to produce a sensation of creaminess, which enhances

the smoothness and richness as part of a caramel flavor.

        8.      Reasonable consumers will expect defendant’s Caramel Flavored Syrup to have

strong vanilla notes.

        9.      The use of vanilla when making caramel syrup is confirmed not only by home cooks

who publish their recipes on the internet but by scientists and flavor companies.2

        10.     In consumer taste tests, Synergy Flavors concluded that “the dominant characteristics

of the ‘ideal’ caramel are rummy, maple, buttery, and vanilla, with hints of fruity, burnt, and

marshmallow.”

        11.     When caramel was sampled as part of an ice cream topping – as defendant’s Product

purports to be – the flavor was “high on vanilla notes.”

        12.     A recent scientific study of the volatile compounds present in caramel samples was

described by panelists as resembling vanilla.3

        13.     In caramel syrups, the “added vanilla flavor may be either natural, as in vanilla

extract, or artificial, with vanillin being the most common.”4

        14.     According to the industry textbook, Confectionery Science and Technology, “most

caramel [and fudge] formulations call for vanilla flavor to complement the caramelization products




1
  Synergy Flavors, Inc., “Success with caramel flavors – an essential guide for product developers,” April 20, 2011.
2
  Carlsbad Cravings, “Easy Creamy Caramel Sauce.”
3
   Paravisini, Laurianne, et al. "Characterisation of the volatile fraction of aromatic caramel using heart-cutting
multidimensional gas chromatography," Food chemistry 167 (2015): 281-289.
4
  Id.


                                                         3
          Case 7:20-cv-02519-PMH Document 13 Filed 07/31/20 Page 4 of 15




and cooked butter flavor.”5

        15.     Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”6

        16.     Demand for real vanilla “has been steadily increasing…due to consumer demand for

natural foods that are free of artificial ingredients.”7

        17.     According to one flavor supplier, today’s consumers “want real vanilla, not imitation

[vanilla] flavoring.”

        18.     Nielsen has reported that 62% of consumers say they try to avoid artificial flavors.8

        19.     Another study by New Hope Network concludes that “71% of consumers today are

avoiding artificial flavors.”9

        20.     Label Insight determined that 76% of consumers avoid products with artificial

flavors.10

        21.     Flavoring ingredients, especially for products labeled as vanilla, are typically the

most valuable component of a food, and vanilla has reached record high prices in recent years.11

        22.     Natural flavors “almost always cost[s] much more than an artificial flavor,” so

companies and consumers are willing to pay higher prices for the real thing – orange flavor from




5
  Richard W. Hartel et al, "Caramel, fudge and toffee," In Confectionery Science and Technology, p. 279. Springer,
Cham, 2018.
6
  Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018; Kristiana
Lalou Queen of flavors: Vanilla rises above transparency concerns to lead category, Food Ingredients First, Sept. 3,
2019 (describing vanilla as “versatile”).
7
  Chagrin Valley Soap & Salve Company, FAQs, Why Are The Prices of Vanilla Bean Products Always Increasing?
8
  Nielsen, Reaching For Real Ingredients: Avoiding The Artificial, Sept. 6, 2016.
9
  Alex Smolokoff, Natural color and flavor trends in food and beverage, Natural Products Insider, Oct. 11, 2019.
10
   Thea Bourianne, Exploring today’s top ingredient trends and how they fit into our health-conscious world, March
26-28, 2018.
11
   Finbarr O’Reilly, Precious as Silver, Vanilla Brings Cash and Crime to Madagascar, New York Times, Sept. 4,
2018.


                                                         4
          Case 7:20-cv-02519-PMH Document 13 Filed 07/31/20 Page 5 of 15




oranges and vanilla flavor from vanilla, as opposed to orange flavor synthesized from lemons or

vanillin (the main flavor molecule in vanilla) derived from wood pulp or petroleum derivatives.12

        23.    These consumer preferences are reflected in federal and New York state regulations

requiring truthful and non-misleading designation of a food’s flavor.

        24.    New York law, incorporating and identically mirroring U.S. Food, Drug, and

Cosmetic Act regulations by reference, requires that a food’s label accurately describe the nature

of the food product and its characterizing flavors. 21 C.F.R. § 102.5(a).

        25.    If a product contains “any artificial flavor which simulates, resembles or reinforces

the characterizing flavor,” it must be identified in the flavor designation on the front label. See 21

C.F.R. § 101.22(i)(2); compare with 21 C.F.R. § 101.22(i)(1) (“no artificial flavor which simulates,

resembles or reinforces the characterizing flavor”).

        26.    If a product contains artificial flavor which does not impact the characterizing flavor,

it is not required to disclose the presence of the artificial flavor on the front label.

        27.    The label – “Caramel Flavored Syrup” – gives consumers the impression that its

caramel flavor is not provided by artificial flavors, because consumers are accustomed to products

which are truthfully and accurately labeled. See 21 C.F.R. § 101.22(i)(1)(i) (“e.g., ‘natural

strawberry flavored shortcake,’ or ‘strawberry flavored shortcake’.”); 21 C.F.R. § 101.22(i)(1)(ii)

and 21 C.F.R. § 101.22(i)(2) (“artificially flavored”); 21 C.F.R. § 101.22(i)(1)(iii) (“with other

natural flavor”).

        28.    However, the Product’s ingredient list indicates “Vanillin (Artificial Flavor),” which

means the vanilla taste is mainly due to artificial or imitation vanilla.

           INGREDIENTS: CORN SYRUP, HIGH FRUCTOSE CORN SYRUP,
           NONFAT MILK, FRUCTOSE, MODIFIED CORN STARCH, CONTAINS

12
 David Andrews, Synthetic ingredients in Natural Flavors and Natural Flavors in Artificial flavors, Environmental
Working Group (EWG).


                                                       5
         Case 7:20-cv-02519-PMH Document 13 Filed 07/31/20 Page 6 of 15




          2% OR LESS OF: SALT, NATURAL FLAVOR, POTASSIUM SORBATE
          (PRESERVATIVE), POLYSORBATE 60, SODIUM CITRATE, SODIUM
          PHOSPHATE, CARAMEL COLOR, VANILLIN (ARTIFICIAL FLAVOR),
          YELLOW 6, RED 40.

        29.    Because vanilla is used with, and known for enhancing the flavor of caramel syrup,

it is misleading to not designate the Product as “Artificially Flavored Caramel Syrup.” See 21

C.F.R. § 101.22(i)(2) (“If the food contains any artificial flavor which simulates, resembles or

reinforces the characterizing flavor, the name of the food on the principal display panel or panels

of the label shall be accompanied by the common or usual name(s) of the characterizing flavor, in

letters not less than one-half the height of the letters used in the name of the food and the name of

the characterizing flavor shall be accompanied by the word(s) ‘artificial’ or ‘artificially

flavored’”).

        30.    No reasonable consumer would be expected to or is required to scrutinize the

Product’s ingredient list to double-check the source of the flavor.

        31.    Further, few if any reasonable consumers will know that the Product should declare

“artificially flavored” on the front label.

        32.    Reasonable consumers who review the ingredients will likely interpret the listing of

“vanillin (artificial flavor)” to mean that the vanillin does not affect the Product’s characterizing

flavor, not being able to articulate or explain why this artificial flavor should be disclosed.

        33.    Had Plaintiffs and class members known the truth, they would not have bought the

Products or would have paid less for it.

        34.    The Product contains other representations which are misleading and deceptive.

        35.    As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $2.99 per 20 OZ, excluding tax, compared to other similar

products represented in a non-misleading way.



                                                  6
            Case 7:20-cv-02519-PMH Document 13 Filed 07/31/20 Page 7 of 15




                                       Jurisdiction and Venue


        36.    Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

        37.    Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        38.    Plaintiff Kansas Gilleo is a citizen of New York.

        39.    Plaintiff Jessica Nelson is a citizen of New York.

        40.    Defendant is a Ohio corporation with a principal place of business in Orrville, Wayne

County, Ohio and is a citizen of Ohio.

        41.    Venue is proper because Plaintiffs and many class members reside in this District

and defendant does business in this District and State.

        42.    This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        43.    A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                 Parties

        44.    Plaintiff Kansas Gilleo is a citizen of Mount Vernon, Westchester County, New

York.

        45.    Plaintiff Jessica Nelson is a citizen of Tuxedo Park, Orange County, New York.

        46.    Defendant The J. M. Smucker Company is a Ohio corporation with a principal place

of business in Orrville, Ohio, Wayne County.

        47.    During the relevant statutes of limitations, plaintiffs purchased the Product within



                                                  7
         Case 7:20-cv-02519-PMH Document 13 Filed 07/31/20 Page 8 of 15




their district and/or State for personal consumption and/or use in reliance on the representations

the Product did not contain any artificial flavors and/or that the expected vanilla flavor notes were

due to real vanilla instead of the artificial flavor, vanillin.

        48.   Plaintiff Gilleo purchased the Product at Target, 500 E Sandford Blvd, Mt Vernon,

NY 10550 on several occasions within the past two years, including or around January 14, 2020.

        49.   Plaintiff Nelson purchased the Product at Walmart, 288 Larkin Dr, Monroe, NY

10950 on several occasions within the past two years, including in February 2019.

        50.   Plaintiffs bought the Product at the retail prices above because she liked the product

type for its intended use and expected its vanilla flavor to not be enhanced by artificial flavors,

because the front label did not disclose the Product’s artificial flavors.

        51.   Plaintiffs were deceived by and relied upon the Products’ deceptive labeling, and

specifically the omission of the legally-required notice that it contained artificial vanilla flavorings.

        52.   Instead of receiving the benefit of products free of artificial flavors, Plaintiffs

received Products that were unlawfully labeled to deceive the consumer into believing that the

Product was exclusively flavored with vanilla and contained no artificial flavoring, in violation of

federal and state labeling regulations and consumer protection law against misleading

representations.

        53.   Plaintiffs would not have purchased the Product in the absence of Defendant’s

misrepresentations and omissions.

        54.   Had Defendant not violated New York law, Plaintiffs would not have been injured.

        55.   The Product was worth less than what Plaintiffs paid for it and Class members would

not have paid as much as they have for the Product absent Defendant’s false and misleading

statements and omissions.




                                                    8
         Case 7:20-cv-02519-PMH Document 13 Filed 07/31/20 Page 9 of 15




       56.    Plaintiffs lost money because of Defendant’s unlawful behavior.

       57.    Plaintiffs altered their position to their detriment and suffered loss in an amount equal

to the amount Plaintiffs paid for the Product.

       58.    Plaintiffs intend to, seek to, and will purchase the Product again when Plaintiffs can

do so with the assurance that the Product’s label, which indicate that the Product contains no

artificial ingredients, is lawful and consistent with the Product’s ingredients.

                                          Class Allegations


       59.    The Class will consist of all purchasers of the Product who reside in New York during

the applicable statute of limitations.

       60.    Plaintiffs will seek class-wide injunctive relief based on Rule 23(b) in addition to

monetary relief class.

       61.    Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiffs and class members are entitled to

damages.

       62.    Plaintiffs’ claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

       63.    Plaintiffs are adequate representatives because their interests do not conflict with

other members.

       64.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       65.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       66.    Plaintiffs’ counsel is competent and experienced in complex class action litigation



                                                  9
        Case 7:20-cv-02519-PMH Document 13 Filed 07/31/20 Page 10 of 15




and intends to adequately and fairly protect class members’ interests.

        67.   Plaintiffs seek class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”) §§ 349 & 350
                                     (Consumer Protection Statute)

        68.   Plaintiffs incorporate by reference all preceding paragraphs.

        69.   Plaintiffs and class members desired to purchase and consume products which were

as described and marketed by defendant and expected by reasonable consumers, given the product

type.

        70.   Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

        71.   Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Product.

        72.   Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Product did not contain any artificial flavors

and/or that the expected vanilla flavor notes were due to real vanilla instead of the artificial flavor,

vanillin.

        73.   Plaintiffs relied on the statements, omissions and representations of defendant, and

defendant knew or should have known the falsity of same.

        74.   Plaintiffs and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

        75.   Plaintiffs incorporate by reference all preceding paragraphs.

        76.   Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products.



                                                  10
        Case 7:20-cv-02519-PMH Document 13 Filed 07/31/20 Page 11 of 15




        77.     Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Product did not contain any artificial flavors

and/or that the expected vanilla flavor notes were due to real vanilla instead of the artificial flavor,

vanillin.

        78.     Defendant had a duty to disclose and/or provide non-deceptive marketing of the

Product and knew or should have known same were false or misleading.

        79.     This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product or

service type.

        80.     The representations took advantage of consumers’ (1) cognitive shortcuts made at

the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

        81.     Plaintiffs and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Products.

        82.     Plaintiffs and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

              Breaches of Express Warranty, Implied Warranty of Merchantability and
                    Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

        83.     Plaintiffs incorporate by reference all preceding paragraphs.

        84.     The Products were manufactured, labeled and sold by defendant and warranted to

Plaintiffs and class members that they possessed substantive, functional, nutritional, qualitative,

compositional, organoleptic, sensory, physical and other attributes which they did not.

        85.     Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Products.



                                                  11
        Case 7:20-cv-02519-PMH Document 13 Filed 07/31/20 Page 12 of 15




        86.   This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

        87.   Plaintiffs provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

        88.   Defendant received notice and should have been aware of these misrepresentations

due to numerous complaints by consumers to its main office over the past several years.

        89.   The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable.

        90.   Plaintiffs and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                                Fraud


        91.   Plaintiffs incorporate by reference all preceding paragraphs.

        92.   Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Product did not contain any artificial flavors

and/or that the expected vanilla flavor notes were due to real vanilla instead of the artificial flavor,

vanillin.

        93.    Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Product on the front label, when it knew its statements were not true nor accurate.

        94.   Plaintiffs and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                           Unjust Enrichment

        95.   Plaintiffs incorporate by reference all preceding paragraphs.

        96.   Defendant obtained benefits and monies because the Product was not as represented



                                                  12
        Case 7:20-cv-02519-PMH Document 13 Filed 07/31/20 Page 13 of 15




and expected, to the detriment and impoverishment of plaintiffs and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                   Jury Demand and Prayer for Relief

Plaintiffs demand a jury trial on all issues.

    WHEREFORE, Plaintiffs pray for judgment:

   1. Declaring this a proper class action, certifying Plaintiffs as representatives and undersigned

       as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, restitution and disgorgement for members of the State Subclasses pursuant

       to the applicable laws of their States;

   4. Awarding monetary damages and interest pursuant to the common law and other statutory

       claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiffs' attorneys and

       experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: July 31, 2020
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                505 Northern Blvd Ste 311
                                                                Great Neck NY 11021-5101
                                                                Tel: (516) 303-0552
                                                                Fax: (516) 234-7800
                                                                spencer@spencersheehan.com
                                                                E.D.N.Y. # SS-8533



                                                  13
Case 7:20-cv-02519-PMH Document 13 Filed 07/31/20 Page 14 of 15




                                          S.D.N.Y. # SS-2056

                                          Reese LLP
                                          Michael R. Reese
                                          100 W 93rd St Fl 16
                                          New York NY 10025-7524
                                          Telephone: (212) 643-0500
                                          Fax: (212) 253-4272
                                          mreese@reesellp.com




                              14
        Case 7:20-cv-02519-PMH Document 13 Filed 07/31/20 Page 15 of 15




7:20-cv-02519-PMH
United States District Court
Southern District of New York

Kansas Gilleo, Jessica Nelson, individually and on behalf of all others similarly situated,


                                         Plaintiffs,


        - against -


The J. M. Smucker Company,


                                          Defendant




                          First Amended Class Action Complaint



                       Sheehan & Associates, P.C.
                        505 Northern Blvd Ste 311
                         Great Neck NY 11021-5101
                            Tel: (516) 303-0552
                            Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: July 31, 2020
                                                                          /s/ Spencer Sheehan
                                                                           Spencer Sheehan
